Citation Nr: 1637313	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  07-12 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals, brain surgery, to include headaches to include as secondary to service-connected depression and service-connected seizure disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 1974 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran filed a notice of disagreement (NOD) in September 2006.  A statement of the case (SOC) was issued in May 2009, and the Veteran filed a VA Form 9 in May 2009.  The RO issued supplement SOCs (SSOCs) in June 2012, May 2013, and June 2014. 

In April 2010, the Veteran and his spouse testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims file.  In June 2016, the Veteran was advised that the VLJ who conducted the April 2010 hearing was no longer employed by the Board.  He was afforded an opportunity to testify at another hearing but in a July 2016 correspondence indicated that he did not wish to appear for another Board hearing and would like his case decided on the evidence of record.  

The Board remanded the instant case in November 2010, November 2012, and September 2013 for further development.  

In the September 2013 decision, the Board remanded the Veteran's claim of entitlement to an initial rating in excess of 10 percent for residuals, scarring from bifrontal and bitemporal crainectomy (claimed as scars of the face and head) for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  In an October 2013 rating decision, the RO increased the Veteran's initial disability rating for scars of the face and head to 30 percent.  The Veteran did not express disagreement with the rating or submit a Form 9.  Thus, the issue is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While the Board regrets the delay involved in remanding this case again, it is also of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim and to ensure compliance with the Board's prior remand. See 38 C.F.R. § 3.159 (2015); Stegall, 11 Vet. App. at 271

In a September 2013 decision, the Board remanded the Veteran's claims for further development.

Specifically, the Board explained the Veteran underwent a VA examination in April 2013.  During the examination, the examiner, a neurologist, stated that it was less likely than not that the Veteran's claimed headaches were caused by the Veteran's service-connected seizure disorder.  The Veteran told the examiner that none of his physicians told him that his headaches were related to his seizure disorder.  The Veteran also told the examiner that his seizures caused him to worry and the additional stress of having seizures caused the headaches.  The examiner stated that since he was not a psychiatrist, he recommended that the Veteran be evaluated by a psychiatrist to exclude this possibility.  However, the examiner did not indicate whether or not the Veteran's service-connected seizures aggravated his claimed headache disorder.  Thus the Board requested an addendum opinion from the VA neurologist  that conducted the  April 2013 VA neurology examination indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's headaches have been aggravated by his service-connected seizure disorder.  

In January 2014, the VA neurologist that conducted the April 2013 examination reported that he could not determine a baseline level of severity for the Veteran's claimed headache disorder because the medical evidence is not sufficient to support that determination.  The examiner was then asked to opine if, regardless of an established baseline, the Veteran's headaches were at least as likely as not aggravated beyond its natural progression by his service-connected seizure disorder.  In response, the examiner stated, "Yes, headaches [are] well known to occur with depression.  The two conditions are associated but headaches are not the direct cause of the depression."  

The Board finds that the VA neurologist's opinion was not responsive to the question asked - namely, whether the Veteran's headaches were aggravated by his service connected seizure disorder.  The examiner seemed to answer the question of whether the Veteran's claimed headache disorder was aggravated by his service-connected depression, which the examiner already suggested he was unqualified to determine when he recommended the Veteran see a psychiatrist to determine the relationship between his headaches and service-connected depression during the April 2013 VA examination.  Thus, a remand for substantial compliance is necessary. 

Further, in light of the VA neurologist's recommendation that the Veteran consult a psychiatrist, the Board remanded the case for an opinion from a psychiatrist to determine whether it is at least as likely as not that the Veteran's claimed headache disorder is due to or aggravated by his service-connected depression.  In a July 2015 opinion, the examiner stated, "This Veteran had an auto accident that ended with a head injury before service.  There was no evidence of depression or somatoform illness. He was noted to have a 'hysterical reaction' in a note in 1978.  He had cone seizure that was associated with a dose of mexiltine in 1994.  He had sleep apnea with hypersomnia and mild COPD.  At no time was there a depression associated with or noted to be related to his headache.  The etiology of the headache is not iatrogenic."  The Board finds this opinion is not fully responsive to the question.  The examiner did not address whether the Veteran's service-connected depression aggravated his claimed headache disorder.

As the examiners failed to address all the pertinent questions, the Board has no choice but to remand the claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Thus, a new VA neurology addendum and psychiatric examination are necessary. 

Lastly, the Board also requested that the RO procure the Veteran's medical records from Dr. S., at Rush Hospital, Chicago, Illinois, for his treatment of his seizure disorder.  Although the record shows that in November 2013, a release of information for said records was completed, the records have not been associated with the claims file and additional efforts to obtain the records have not been documented.  On remand, additional attempts should be made to procure these records.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should seek to obtain the Veteran's medical records from Dr. S., at Rush Hospital, Chicago, Illinois, for his treatment of the Veteran for his seizure disorder.  When received, these records should be associated with the claims folder.  If those records cannot be located, the RO should document the record regarding the attempts made to obtain those records and the unavailability of the records after the attempts.  

2. Following the completion of above, the RO/AMC should contact the VA neurologist that conducted the April 2013 VA neurology examination (or a different neurologist if unavailable) and ask him to provide an addendum to his April 2013 examination.  After a review of the record to include the neurology records from Dr. S., Rush Hospital, he should provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's headaches have been aggravated by his service-connected seizure disorder.  It should be noted that the Veteran claims daily headaches.  If it is determined that aggravation beyond the natural progression of the headaches exist, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the current level of severity of symptoms due to service-connected aggravation.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

3.  The Veteran should be provided a VA psychiatric examination to determine the etiology of the Veteran's claimed headache disorder.  All indicated studies should be performed.  The examiner should provide an opinion whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed headache disorder is due to or aggravated by his service-connected depression.  It should be noted that the Veteran claims daily headaches.  If it is determined that aggravation beyond the natural progress of the headache disorder exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the current level of severity of symptoms due to service-connected aggravation.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford them a reasonable opportunity for response. The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



